       Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MARYLAND
 BRYON MARSHALL, II
 2912 Clifton Park Terr
 Baltimore MD 21213

               Plaintiff
                                              Case No:
 v.

 JOSHUA M. HALL
 601 East Fayette St
 Baltimore MD 21202

 and

 MICHAEL S. VAUGHN
 601 East Fayette St
 Baltimore MD 21202

               Defendants


                                 COMPLAINT
                  (42. U.S.C. § 1983 and related state claims
                    pertaining to unreasonable seizure)

                            WITH JURY DEMAND


                                   COMPLAINT

        Plaintiff Bryon Marshall, II, Plaintiff, by and through undersigned

counsel, files this Complaint and states:



                           COMPLAINT • MARSHALL V. HALL ET AL.
                                     PAGE 1 OF 12
     Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 2 of 12



1.    Events herein occurred on June 8, 2017, in Baltimore City,

Maryland.

2.    This complaint contains a claim under 42 U.S.C. § 1983 with federal

issue jurisdiction under 28 U.S.C. § 1331. There are related state law claims

over which the Court has supplemental jurisdiction under 28 U.S.C. § 1367.

3.    The Plaintiff, Bryon Marshall, II, is a natural person residing in St.

Mary’s County, Maryland.

4.    Defendant Joshua M. Hall was at all times herein an officer of the

Baltimore City Police Department, acting within the scope of that

employment, and under color of the statutes, ordinances, regulations,

customs, or usages, of the government of the State of Maryland and City

of Baltimore.

5.    Defendant Michael S. Vaughn was at all times herein an officer of

the Baltimore City Police Department, acting within the scope of that

employment, and under color of the statutes, ordinances, regulations,

customs, or usages, of the government of the State of Maryland and City

of Baltimore.

6.    Davis was at all times herein an officer of the Baltimore City Police



                        COMPLAINT • MARSHALL V. HALL ET AL.
                                  PAGE 2 OF 12
      Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 3 of 12



Department, acting within the scope of that employment, and under color

of the statutes, ordinances, regulations, customs, or usages, of the

government of the State of Maryland and City of Baltimore. Davis was a

key actor herein but is not a defendant as this time as the Plaintiff is

unable to fully identify him.

7.     On or before June 8, 2018, Marshall gave notice of his claim

pursuant to the Local Government Tort Claims Act.

8.     On or before June 8, 2018, through various police reports and the

underlying circumstances, the Baltimore City Police Department (BPD)

had actual or constructive notice of the claimant’s injury or the defect or

circumstances giving rise to the claimant’s injury.

9.     On June 8, 2017, after purchasing an item from an Advanced Auto

Parts store at 2018 Maryland Avenue, Baltimore, Maryland, Marshall was

an eye/earwitness to a possible shooting (but not with a real firearm; the

gun was pressed against the victim and fired without requiring urgent

medical treatment).

10.    Marshall called 911 and comforted and waited with the victim.

11.    Marshall then spoke to responding BPD officers, including Hall,



                         COMPLAINT • MARSHALL V. HALL ET AL.
                                   PAGE 3 OF 12
      Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 4 of 12



Davis, and Vaughn, about what he had seen and heard. Marshall also

provided his name, address, telephone number, and state-issued driver’s

license.

12.    Marshall did not get a good look at the assailants, and could only

identify them as persons in dark jeans and hoodies. What he witnessed

was not materially helpful.

13.    Marshall had completed a long day of work and needed to pick up

his girlfriend from her job.

14.    After giving his statement, identification, and contact information,

Marshall wanted to leave. Approximately 30 minutes had passed since the

officers arrived.

15.    Marshall advised that he had to leave and walked toward his

vehicle. Davis said “Lock him up,” and Hall, Davis, and Vaughn grabbed

Marshall.

16.    Marshall argued with the officers and demanded that he be allowed

to leave.

17.    Hall, Davis, and Vaughn flopped Marshall to the ground and caused

Marshall’s face to violently strike the asphalt, causing bruising and



                         COMPLAINT • MARSHALL V. HALL ET AL.
                                   PAGE 4 OF 12
      Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 5 of 12



abrasions to his face. The officers then pressed their knees against

Marshall’s back, tightly handcuffed him, and bound his feet.

18.    Hall, Davis, and Vaughn left Marshall cuffed face down in the

parking lot for approximately 30-60 minutes.

19.    Hall, Davis, and Vaughn then moved Marshall to a police vehicle.

20.    Marshall stood at the open door of the police vehicle. A BPD officer

punched Marshall in the chest several times to get him to sit in the police

vehicle.

21.    Hall, Davis, and Vaughn kept Marshall in the police vehicle for

another approximately 30 minutes while the crime scene processing was

completed.

22.    Marshall was then taken to a hospital under BPD custody.

23.    After Marshall was released from the hospital’s care, Hall, Davis,

and Vaughn had Marshall taken in for booking to have him charged with

disorderly conduct.

24.    Marshall did not commit any crime.

25.    On the actions and directions of Hall, Davis, and Vaughn, Marshall

was detained for hours pending review of his case by the State’s Attorney’s



                        COMPLAINT • MARSHALL V. HALL ET AL.
                                  PAGE 5 OF 12
       Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 6 of 12



Office.

26.     The State’s Attorney’s Office declined to prosecute and Marshall

was released without charge.



      COUNT 1 — 4th and 14th Amendments, 42 U.S.C. §1983 (Arrest)

27.     The paragraphs preceding Count 1 are incorporated by reference as

if fully set forth herein.

28.     This count is filed against the Defendants in their individual

capacities.

29.     By arresting Marshall without legal justification, Hall, Davis, and

Vaughn, under color of state and local law, violated Marshall’s rights

under the Fourth (via the Fourteenth) Amendment to the United States

Constitution to be free from unreasonable seizures.

30.     Hall, Davis, and Vaughn acted with malice.

31.     As a direct and proximate result thereof, Marshall suffered a

violation of federal constitutional rights, loss of liberty, and suffered and

will continue to suffer physical and mental injuries, pain and suffering.




                             COMPLAINT • MARSHALL V. HALL ET AL.
                                       PAGE 6 OF 12
      Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 7 of 12



      COUNT 2 — 4th and 14th Amendments, 42 U.S.C. §1983 (Force)

32.    The paragraphs preceding Count 1 are incorporated by reference as

if fully set forth herein.

33.    This count is filed against the Defendants in their individual

capacities.

34.    By using excessive and unreasonable force, Hall, Davis, and Vaughn,

under color of state and local law, violated Marshall’s rights under the

Fourth (via the Fourteenth) Amendment to the United States

Constitution to be free from unreasonable seizures.

35.    Hall, Davis, and Vaughn acted with malice.

36.    As a direct and proximate result thereof, Marshall suffered a

violation of federal constitutional rights, and suffered and will continue to

suffer physical and mental injuries, pain and suffering.



                              COUNT 3 — False Arrest

37.    The paragraphs preceding Count 1 are incorporated by reference as

if fully set forth herein.

38.     Hall, Davis, and Vaughn intentionally and falsely arrested Marshall



                             COMPLAINT • MARSHALL V. HALL ET AL.
                                       PAGE 7 OF 12
      Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 8 of 12



without legal justification.

39.    Hall, Davis, and Vaughn acted with malice.

40.    As a direct and proximate result thereof, Marshall suffered loss of

liberty, and suffered and will continue to suffer physical and mental

injuries, pain and suffering.



                     Count 4 — Battery/Excessive Force

41.    The paragraphs preceding Count 1 are incorporated by reference as

if fully set forth herein.

42.    Hall, Davis, and Vaughn intentionally battered and used

unnecessary and unreasonable force against Marshall.

43.    Hall, Davis, and Vaughn acted with malice.

44.    As a direct and proximate result thereof, Marshall suffered loss of

liberty, and suffered and will continue to suffer physical and mental

injuries, pain and suffering.




                             COMPLAINT • MARSHALL V. HALL ET AL.
                                       PAGE 8 OF 12
      Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 9 of 12



                    Count 5 — Gross Negligence (Arrest)

45.    The paragraphs preceding Count 1 are incorporated by reference as

if fully set forth herein.

46.    Hall, Davis, and Vaughn arrested Marshall with gross negligence.

47.    Hall, Davis, and Vaughn acted with malice.

48.    As a direct and proximate result thereof, Marshall suffered loss of

liberty, and suffered and will continue to suffer physical and mental

injuries, pain and suffering.



                     Count 6 — Gross Negligence (Force)

49.    The paragraphs preceding Count 1 are incorporated by reference as

if fully set forth herein.

50.    Hall, Davis, and Vaughn used force against Marshall with gross

negligence.

51.    Hall, Davis, and Vaughn acted with malice.

52.    As a direct and proximate result thereof, Marshall suffered loss of

liberty, and suffered and will continue to suffer physical and mental

injuries, pain and suffering.



                             COMPLAINT • MARSHALL V. HALL ET AL.
                                       PAGE 9 OF 12
      Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 10 of 12



      Count 7 — Article 26, Maryland Declaration of Rights (Arrest)

53.    The paragraphs preceding Count 1 are incorporated by reference as

if fully set forth herein.

54.    Hall, Davis, and Vaughn violated Marshall’s rights under Article 26

of the Maryland Declaration of Rights by intentionally and falsely

arresting Marshall without legal justification.

55.    Hall, Davis, and Vaughn acted with malice.

56.    As a direct and proximate result thereof, Marshall suffered loss of

liberty, and suffered and will continue to suffer physical and mental

injuries, pain and suffering.



      Count 8 — Article 26, Maryland Declaration of Rights (Force)

57.    The paragraphs preceding Count 1 are incorporated by reference as

if fully set forth herein.

58.    Hall, Davis, and Vaughn violated Marshall’s rights under Article 26

of the Maryland Declaration of Rights intentionally using force that was

excessive and unreasonable.

59.    Hall, Davis, and Vaughn acted with malice.



                             COMPLAINT • MARSHALL V. HALL ET AL.
                                       PAGE 10 OF 12
      Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 11 of 12



60.    As a direct and proximate result thereof, Marshall suffered and will

continue to suffer physical and mental injuries, pain and suffering.



                              REQUEST FOR RELIEF

WHEREFORE, Plaintiff Marshall requests judgment for

       A.      compensatory damages in an amount to be determined by a

       jury;

       B.      punitive damages as determined by a jury;

       C.      attorney’s fees;

       D.      costs; and

       E.      post-judgment interest

against Defendants Joshua M. Hall and Michael S. Vaughn, jointly and

severally, and such other and further relief as may be appropriate.

(Note: As to the state law claims Plaintiff will only seek to collect

judgment against the Baltimore City Police Department.)



                                  JURY DEMAND

The Plaintiff hereby requests a jury trial.



                            COMPLAINT • MARSHALL V. HALL ET AL.
                                      PAGE 11 OF 12
Case 1:19-cv-02044-JKB Document 1 Filed 07/11/19 Page 12 of 12



                                   Respectfully submitted,

                                   /s/Sean R. Day/s/
                                   Sean R. Day (Bar No. 12831)
                                   7474 Greenway Center Dr Ste 150
                                   Greenbelt MD 20770-3524
                                   301.220.2270 Phone
                                   301.220.2441 Fax
                                   Sean@DayInCourt.Net
                                   Attorney for Plaintiff




                  COMPLAINT • MARSHALL V. HALL ET AL.
                            PAGE 12 OF 12
